Name: Commission Regulation (EC) No 2662/94 of 31 October 1994 amending Regulation (EEC) No 2025/92 on detailed rules for the application of the specific supply measures for the Canary Islands as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  tariff policy;  regions of EU Member States;  trade
 Date Published: nan

 1 . 11 . 94 Official Journal of the European Communities No L 284/33 COMMISSION REGULATION (EC) No 2662/94 of 31 October 1994 amending Regulation (EEC) No 2025/92 on detailed rules for the application of the specific supply measures for the Canary Islands as regards olive oil and establishing the forecast supply balance Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2025/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for the Canary Islands as regards olive oil and establishing the forecast supply balance (3), as last amended by Regulation (EC) No 3293/93 (4), fixes the forecast supply balance for olive oil for the Canary Islands for the period 1 November 1993 to 31 October 1994 ; Whereas, pending the conclusions to be drawn from examination of the information provided by the compe ­ tent authorities and to ensure the continuity of the specific supply measures, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for one month only, on the basis of the quantities deter ­ mined for the 1993/94 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2025/92 is hereby amended as follows : 1 . In the first subparagraph of Article 1 ( 1 ), '1 November 1993 to 31 October 1994' is replaced by '1 November 1994 to 30 November 1994'. 2. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 207, 23. 7. 1992, p. 15. (4) OJ No L 296, 1 . 12. 1993 , p. 40 . No L 284/34 Official Journal of the European Communities 1 . 11 . 94 ANNEX Forecast supply balance for olive oil for the Canary Islands for the period 1 November 1994 to 30 November 1994 (in tonnes) Code Description Quantity 1 509 1 0 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 50 1 509 1 0 90 900 Virgin olive oil in immediate containers holding more than 5 litres 50 1509 90 00 100 Olive oil (Riviera) in immediate containers holding no more than 5 litres 933 1 509 90 00 900 Olive oil (Riviera) in immediate containers holding more than 5 litres 1 25 1510 0090 100 Olive-residue oil in immediate containers holding no more than 5 litres 29 1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres 13 Total 1 200